DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 11 November 2020 and the request for continued examination filed on 15 December 2020. 
Claims 1, 14, and 20 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 
Amended Claim 1 recites the non-original limitation “providing, for display to a user, an advertisement for at least one product, the advertisement comprising an identification tag.” One of ordinary skill in the art would understand an “advertisement” to include both electronic advertisements (i.e., advertisements displayed on computing devices) as well as non-electronic forms of advertising (e.g., print advertisements or billboard advertisements). The claim describes the “advertisement” as including an “identification tag.” As such, one of ordinary skill in the art would understand the claim scope to include providing a non-electronic advertisement including an identification tag.
However, the specification appears to exclusively contemplate “identification tags” in conjunction with “electronic commerce advertisements” (e.g., “the electronic commerce advertisement can include an identification tag” [0004]). The specification does not disclose or suggest that a non-electronic advertisement might include an identification tag and there is further no explanation for how a non-electronic advertisement might include an identification tag. Claims 1 and 14 presently recite “providing, for display to a user an advertisement for at least one product, the advertisement comprising an identification tag.” However it must be noted that these claims originally recited “providing, for display to a user an electronic commerce advertisement for at least one product, the electronic commerce advertisement comprising an identification tag.” Thus not even the originally filed claims support the breadth of the present limitations. 
 Due to the lack of support or discussion for non-electronic advertisements including an identification tag, and due to such embodiments being included in the scope of the present claim language, one of ordinary skill in the art would not recognize applicant as possessing the claimed 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 14 and 20, recites in part a method, comprising: providing, for display to a user, an advertisement for at least one product; receiving, in response to the user viewing the advertisement, impression identification information and user identification information for the user, and a geo-tracking information associating the user with a location of a physical medium for the advertisement of the at least one product and with a time when the user passes the physical medium for the advertisement; storing the impression identification information and the user identification information in a database, the database being associated with the at least one product; receiving an indication that the at least one product has been purchased by a purchaser at a physical store; identifying purchaser identification information associated with the purchase and received from the purchaser at the physical store; comparing the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser and the user identify a same person; and when a comparison indicates the user identification information and the purchaser identification information identify the same person, then providing an indication that the advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the physical store, wherein the product is identified as being associated with the database via a universal product code of the product. These limitations clearly set forth a concept of tracking advertisement displays and determining purchase conversions, which is unambiguously a marketing and advertising activity. Thus the claims describe a concept falling within one of the enumerated groupings identified by the 2019 PEG as indicating that the claims set forth a method of organizing human activity. Therefore the claims are determined to recite an abstract idea. 
computer implemented, implying a computer additional element. Claim 14 recites the additional element of a system comprising: a memory and one or more processors. These additional elements are all recited with extreme generality, and may be interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of an identification tag included in the advertisement. Neither the claims nor the specification meaningful describe how the identification tag is implemented. This limitation does not appear to require a specific machine, or improve technology, or effect a transformation of a particle article, or meaningfully limit the implementation of the abstract idea. Instead, this additional element appears to only generally link the abstract idea to a technological environment involving software. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving generic computing devices and software. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as a generic computing device used to implement the claims. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an identification tag. Both the claims and the specification provide no meaningful discussion of the identification tag, and it appears that the limitation may be interpreted as software which causes a transmission of information. However, per MPEP 2106, the courts have recognized transmitting data over a network to be a well-understood, routine, and conventional computer function. As such, the identification tag, at its level of extremely generic level of recitation, is interpreted to be well-understood, routine, and conventional. Alternatively as the additional element only generally links the abstract idea to a technological environment involving software, the additional element is interpreted as not amounting to significantly more. There are no further additional elements. As previously noted, when considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving generic computing devices and software. Per MPEP 21106, generally linking the use of a judicial exception to a particular technological environment has been found by the courts to be insufficient to qualify as significantly more. As such, the combination of additional elements does not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claim 2 recites the additional element of a “browser, application or operating system installed on an electronic device” which displays the advertisement. However this additional element, when considered individually and in combination with the prior additional elements, only generally links the abstract idea to a technological environment involving computing devices and software. As such, this additional element fails to either integrate the abstract idea into a practical application or amount to significantly more. Dependent claims 3-12, 15-17, and 19 further narrow and describe the abstract idea, but the claims continue to recite an abstract idea. The previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more. Dependent claims 13 and 18 recites the additional element of a “smartphone” which displays the advertisement. However this additional element, when considered individually and in combination with the prior additional elements, only generally links the abstract idea to a technological environment involving computing devices and software. As such, this additional element fails to either integrate the abstract idea into a practical application or amount to significantly more. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 8688524 B1) in view of Sah et al. (US 2010/0017289 A1) and Evankovich et al. (US 2012/0095828 A1). 

Regarding Claim 1: Ramalingam teaches a computer-implemented method, comprising:
providing, for display to a user, an advertisement for at least one product  (FIG. 1 shows an illustrative architecture 100 in which a customer 102 employs a computing device 104 to access online content such as a webpage 106. … The webpage 106 may include an "impression" 108 that advertises or otherwise provides information related to a merchant 110. … The webpage 106, or at least the impression 108, is provided by an impression provider 112 via a network 114 to the computing device 104 used by the customer 102. See at least Column 3, Lines 39-56). 
receiving, in response to the user viewing the advertisement impression identification information and user identification information for the user, and a time when the user passes the physical medium for the advertisement (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by define the term “physical medium”, and the broadest reasonable interpretation of a “physical medium” includes any physical object presenting an advertisement. As such, a mobile device falls within the BRI of the identified term. Further, the specification does not define what it means to “pass” a physical medium. The broadest reasonable interpretation of the term includes any movement across a facet of the medium. The scope of this BRI is noted as extremely broad, and includes general use or viewing of a computing device (as for a user to use a computing device, they approach the device, face the device, and eventually leave the device)). 
storing the impression identification information and the user identification information in a database, the database being associated with the at least one product 
receiving an indication that the at least one product has been purchased by a purchaser at a physical store (At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. See at least Column 11, Lines 57-59). 
identifying purchaser identification information associated with the purchase and received from the purchaser at the physical store (At 604, a second token including a customer identifier that is derived from a transaction conducted at a physical location of the merchant is computed. The customer identifier derived at the merchant may be based on the name of the customer and/or a payment instrument used by the customer to pay for the transaction. The transaction conducted at the physical location of the merchant may be a transaction in which the customer purchases a product from the merchant with a payment instrument that is also associated with an account of the customer on with the impression provider. See at least Column 11, Lines 9-21. Also: At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. The customer identifier name may be derived by any of the techniques discussed above such as by creating a hash from a combination of the customer's name and a partial credit card number. See at least Column 12, Lines 4-18). 
comparing the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser and the user identify a same person (At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. See at least Column 12, Lines 4-18). 
when a comparison indicates the user identification information and the purchaser identification information identify the same person, then providing an indication that the advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the physical store (At 712, the match identified at 706 between the two tokens is reported to the impression provider and to the merchant. … At 714, an invoice is presented to the merchant for payment to the impression provider. See at least Column 12, Lines 34-43). 
wherein the product is identified as being associated with the database via a product code of the product (In implementations in which the online impression is presented to the customer together with 

Ramalingam does not explicitly disclose where the advertisement comprises an identification tag, or receiving, in accordance with instructions associated with the identification tag, a geo-tracking information associating the user with a location of a physical medium for the advertisement. 
Sah teaches where the advertisement comprises an identification tag, and receiving, in accordance with instructions associated with the identification tag, a geo-tracking information associating the user with a location of a physical medium for the advertisement (In the pictured example, the system 100 includes an embedded application 104 (such as a web gadget or a widget) in the form of a portable program module running on a mobile device 110, ad servers 106, and an item search system 108. In general, these components cooperate to permit advertisements or other such displays containing data, to be constructed and displayed to a user at run-time, where the data is targeted to the context of the system 100. See at least [0024] and Fig. 1. Also: an advertising embedded application for display with the container document. The application includes computer code to identify keyword context information of the container document and geographic context information of a client corresponding to the container document, to submit the keyword and geographic context information to a third-party server, and to generate an advertisement using information returned from the third party server. See at least [0011]. Also: Upon receiving the descriptive information (e.g., keywords or topics and location information), the embedded application 104 may submit the received information, a subset of the information, or information relating to the received information. See at least [0045]). 
Ramalingam provides a system which receives impression information and transaction information and matches the information, which differs from the claimed invention in part by the substitution of the impression provider as the source for impression information with an advertisement script. However, Sah demonstrates that the prior art already knew of advertisements including an advertisement script that reports user information such as user location information. One of ordinary skill in the art could have easily substituted Sah’s script based reporting techniques into the system of Ramalingam as the source for reporting the token information. Further, one of ordinary skill in the art 

Additionally, Ramalingam does not explicitly disclose a universal product code. 
However, Evankovich teaches a universal product code (data containing strong identifiers for all of the products manufactured by the manufacturer. One strong identifier can include the Universal Product Code (UPC) symbol or indicia. A UPC symbol or indicia is generally affixed to a product (or other articles of commerce), and contains two parts: a first part with a pre-assigned number identifying a particular manufacturer and a second part with information identifying a particular type of the manufacturer's products. See at least [0073]). 
Ramalingam and Sah suggests a system which matches impressions to transaction information, where the impressions are associated with a product identifier, which differs from the claimed invention by the substitution of Ramalingam’s generic product identifier with a universal product code which is a term of art referring specifically to the standardized UPC. However, Evankovich demonstrates that UPCs were already known for identifying products. One of ordinary skill in the art could have trivially substituted Ramalingam’s generic product identifier with Evankovich’s universal product code. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would track products associated with impressions according to UPC identifiers. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Ramalingam and the teachings of Sah and Evankovich.  

Regarding Claim 2: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Sah teaches wherein the user identification information is ascertained from electronic tracking technologies within a browser, application, or operating system installed on an electronic device on which the advertisement is displayed (In the pictured example, the system 100 includes an embedded application 104 (such as a web gadget or a widget) in the form of a portable program module running on a mobile device 110, ad servers 106, and an item search system 108. In general, these components cooperate to permit advertisements or other such displays containing data, to be constructed and displayed to a user at run-time, where the data is targeted to the context of the system 100. See at least [0024] and Fig. 1. Also: an advertising embedded application for display with the container document. The application includes computer code to identify keyword context information of the container document and geographic context information of a client corresponding to the container document, to submit the keyword and geographic context information to a third-party server, and to generate an advertisement using information returned from the third party server. See at least [0011]. Also: Upon receiving the descriptive information (e.g., keywords or topics and location information), the embedded application 104 may submit the received information, a subset of the information, or information relating to the received information. See at least [0045]). The motivation to combine Ramalingam, Sah, and Evankovich is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 3: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Ramalingam disclose wherein the user identification information is ascertained from one or more sources comprising user financial information, user loyalty membership information, user governmental information, or user biometric information (The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any hashing algorithm such as MD4, MD5, SHA-0, SHA-1, SHA-2, etc. The hash 312 is unique for a given combination of last name 308 

Regarding Claim 4: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the impression identification information comprises data regarding a time the advertisement was displayed to the user, or a geographic location in which the advertisement was displayed to the user (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer and a timestamp indicating the time when the online impression was made to the customer. See at least Column 10 Line 61 through Column 11 Line 8).

Regarding Claim 5: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the impression identification information comprises data regarding an electronic device on which the advertisement was displayed (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer 

Regarding Claim 6: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the product is identified as being associated with an impression identification information indicative of an impression of the advertisement by the purchaser (In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5).

Regarding Claim 7: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the purchaser identification information is ascertained from user financial information at a time of the purchaser purchasing the product (The transaction records 124 may include a customer identifier 316 of a customer that had a transaction with a merchant. The user identifier 314 and the customer identifier 316 may be generated from the same types of source data (i.e., last names and partial payment instrument numbers) using the same hashing algorithm. Therefore, the user identifier 314 and the customer identifier 316 are identical hash values when the user who received an online impression has the same name 304 and payment instrument number 306 as a customer who conducted a transaction at the merchant. See at least Column 7, Lines 44-63). Also: The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any hashing algorithm such as MD4, MD5, SHA-0, SHA-1, SHA-2, etc. The hash 312 is unique for a given combination of last name 308 and credit card tail 310 while concealing the input information (e.g., jones and 3456). See at least Column 7, Lines 4-20).

Regarding Claim 8: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the purchaser identification information is ascertained from membership information provided by the purchaser at a time of the purchaser purchasing the product (The transaction records 124 may include a customer identifier 316 of a customer that had a transaction with a merchant. The user identifier 314 and the customer identifier 316 may be generated from the same types of source data (i.e., last names and partial payment instrument numbers) using the same hashing algorithm. Therefore, the user identifier 314 and the customer identifier 316 are identical hash values when the user who received an online impression has the same name 304 and payment instrument number 306 as a customer who conducted a transaction at the merchant. See at least Column 7, Lines 44-63). Also: The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any hashing algorithm such as MD4, MD5, SHA-0, SHA-1, SHA-2, etc. The hash 312 is unique for a given combination of last name 308 and credit card tail 310 while concealing the input information (e.g., jones and 3456). See at least Column 7, Lines 4-20).

Regarding Claim 9: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein the purchaser identification information is ascertained from personal contact information provided by the purchaser at a time of purchasing the product (The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any hashing algorithm such as MD4, MD5, SHA-0, SHA-1, SHA-2, etc. The hash 312 is unique for a given combination of last name 308 and credit card tail 310 while concealing the input 

Regarding Claim 10: Ramalingam in view of Sah and Evankovich teaches the above limitations. Ramalingam does not explicitly disclose wherein the advertisement comprises video content. However, Evankovich teaches wherein an advertisement comprises video content (For example, ads can be communicated through an interactive medium, such as the Internet, and can include graphical ads (e.g., banner ads), textual ads, image ads, audio ads, video ads, ads combining one of more of any of such components, or any form of electronically delivered advertisement. See at least [0029]). 
	Ramalingam, Sah, and Evankovich suggests a system which provides an advertisement to cause an impression and which then matches impression information and transaction information, which differs from the claimed invention by the substitution of Ramalingam’s generic advertisement with an advertisement including a specific media type. However, Evankovich demonstrates that the prior art already knew of advertisements that included this type of media. One of ordinary skill in the art could have trivially substituted the media type of Evankovich into the advertisement of Ramalingam, Sah, and Evankovich. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would identify purchases following user exposure to advertisements of the particular media type. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Ramalingam and the teachings of Sah and Evankovich.  

Regarding Claim 11: Ramalingam in view of Sah and Evankovich teaches the above limitations. Ramalingam does not explicitly disclose wherein the advertisement comprises still image content. However, Evankovich teaches wherein an advertisement comprises still image content (For example, ads can be communicated through an interactive medium, such as the Internet, and can include graphical ads 
	Ramalingam, Sah, and Evankovich suggests a system which provides an advertisement to cause an impression and which then matches impression information and transaction information, which differs from the claimed invention by the substitution of Ramalingam’s generic advertisement with an advertisement including a specific media type. However, Evankovich demonstrates that the prior art already knew of advertisements that included this type of media. One of ordinary skill in the art could have trivially substituted the media type of Evankovich into the advertisement of Ramalingam, Sah, and Evankovich. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would identify purchases following user exposure to advertisements of the particular media type. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Ramalingam and the teachings of Sah and Evankovich.  

Regarding Claim 12: Ramalingam in view of Sah and Evankovich teaches the above limitations. Ramalingam does not explicitly disclose wherein the advertisement comprises audio content. However, Evankovich teaches wherein an advertisement comprises audio content (For example, ads can be communicated through an interactive medium, such as the Internet, and can include graphical ads (e.g., banner ads), textual ads, image ads, audio ads, video ads, ads combining one of more of any of such components, or any form of electronically delivered advertisement. See at least [0029]). 
	Ramalingam, Sah, and Evankovich suggests a system which provides an advertisement to cause an impression and which then matches impression information and transaction information, which differs from the claimed invention by the substitution of Ramalingam’s generic advertisement with an advertisement including a specific media type. However, Evankovich demonstrates that the prior art already knew of advertisements that included this type of media. One of ordinary skill in the art could have trivially substituted the media type of Evankovich into the advertisement of Ramalingam, Sah, and Evankovich. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would identify purchases following user exposure to 

Regarding Claim 13: Ramalingam in view of Sah and Evankovich teaches the above limitations. Additionally, Ramalingam discloses wherein an electronic device on which the advertisement is displayed is a smartphone (FIG. 1 shows an illustrative architecture 100 in which a customer 102 employs a computing device 104 to access online content such as a webpage 106. The computing device 104 may be any type of computing device such as a desktop computer, notebook computer, tablet computer, mobile phone, personal digital assistant, portable media player, eBook reader, and the like. See at least Column 3, Lines 39-56 and Fig. 5). 

Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 8688524 B1) in view of Sah et al. (US 2010/0017289 A1). 

Regarding Claim 14: Ramalingam teaches a system, comprising: a memory comprising instructions; one or more processors configured to execute the instructions (See at least Column 8, Lines 11-29) to: 
provide, for display to a user, an advertisement for at least one product (FIG. 1 shows an illustrative architecture 100 in which a customer 102 employs a computing device 104 to access online content such as a webpage 106. … The webpage 106 may include an "impression" 108 that advertises or otherwise provides information related to a merchant 110. … The webpage 106, or at least the impression 108, is provided by an impression provider 112 via a network 114 to the computing device 104 used by the customer 102. See at least Column 3, Lines 39-56).
receive, in response to the user viewing the advertisement, impression identification information for the viewing and the advertisement, and user identification information for the user, the user identification information being a time when the user passes the physical medium for the advertisement, or from user financial information, user loyalty membership information, user governmental information and user biometric information (At 602, a first token is received from 
store the impression identification information and the user identification information in a database, the database being associated with the at least one product (The token 120 may also be stored at the impression provider 112 or another location until requested by the merchant 110. See at least Column 4 Lines 33-35. Also: Tokens received by the clearance system and transaction data from one or more merchants received by the clearance system are available for audit by either an impression provider or by a merchant. See at least Column 11 Line 67 through Column 12 Line 3. Also: The memory 404 contains or is in communicative connection with a token storage 406. The token storage 406 stores tokens received from one or more impression providers. See at least Column 8 Lines 30-45. Also: In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5).
receive an indication that the at least one product has been purchased at a physical store by a purchaser (At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. See at least Column 11, Lines 57-59).
identify purchaser identification information associated with the purchase, the purchaser identification information being ascertained from purchaser financial information at a time of the purchaser purchasing the product or from membership information provided by the purchaser at the time of the purchaser purchasing the product (At 604, a second token including a customer identifier that is 
compare the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser and the user identify a same person (At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. See at least Column 12, Lines 4-18). 
when a comparison indicates the user identification information and the purchaser identification information identify the same person, then provide an indication that the advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the physical store (At 712, the match identified at 706 between the two tokens is reported to the impression provider and to the merchant. … At 714, an invoice is presented to the merchant for payment to the impression provider. See at least Column 12, Lines 34-43). 

Ramalingam does not explicitly disclose where the advertisement comprising an identification tag or receiving in accordance with instructions associated with the identification tag, user information being ascertained from electronic geo-tracking associating the user with a location of a physical medium for the advertisement for at least one product.
the advertisement comprises an identification tag, and receiving, in accordance with instructions associated with the identification tag, user information being ascertained from electronic geo-tracking associating the user with a location of a physical medium for the advertisement for at least one product (In the pictured example, the system 100 includes an embedded application 104 (such as a web gadget or a widget) in the form of a portable program module running on a mobile device 110, ad servers 106, and an item search system 108. In general, these components cooperate to permit advertisements or other such displays containing data, to be constructed and displayed to a user at run-time, where the data is targeted to the context of the system 100. See at least [0024] and Fig. 1. Also: an advertising embedded application for display with the container document. The application includes computer code to identify keyword context information of the container document and geographic context information of a client corresponding to the container document, to submit the keyword and geographic context information to a third-party server, and to generate an advertisement using information returned from the third party server. See at least [0011]. Also: Upon receiving the descriptive information (e.g., keywords or topics and location information), the embedded application 104 may submit the received information, a subset of the information, or information relating to the received information. See at least [0045]). 
Ramalingam provides a system which receives impression information and transaction information and matches the information, which differs from the claimed invention in part by the substitution of the impression provider as the source for impression information with an advertisement script. However, Sah demonstrates that the prior art already knew of advertisements including an advertisement script that reports user information such as user location information. One of ordinary skill in the art could have easily substituted Sah’s script based reporting techniques into the system of Ramalingam as the source for reporting the token information. Further, one of ordinary skill in the art could have easily included Sah’s user location information in the token information of Ramalingam. One of ordinary skill in the art would have recognized that such substitutions would have predictably resulted in a system which would match impression information received from advertisements scripts to transaction information, where the impression information would have further included location information. As such, the claimed invention would have been obvious to one of ordinary skill in the art 

Regarding Claim 15: Ramalingam in view of Sah teaches the above limitations. As previously noted, Sah discloses data regarding a geographic location in which the electronic commerce advertisement was displayed to the user (In the pictured example, the system 100 includes an embedded application 104 (such as a web gadget or a widget) in the form of a portable program module running on a mobile device 110, ad servers 106, and an item search system 108. In general, these components cooperate to permit advertisements or other such displays containing data, to be constructed and displayed to a user at run-time, where the data is targeted to the context of the system 100. See at least [0024] and Fig. 1. Also: an advertising embedded application for display with the container document. The application includes computer code to identify keyword context information of the container document and geographic context information of a client corresponding to the container document, to submit the keyword and geographic context information to a third-party server, and to generate an advertisement using information returned from the third party server. See at least [0011]. Also: Upon receiving the descriptive information (e.g., keywords or topics and location information), the embedded application 104 may submit the received information, a subset of the information, or information relating to the received information. See at least [0045]). The motivation to combine Ramalingam and Sah is the same as explained under claim 14 above, and is incorporated herein.

Regarding Claim 17: Ramalingam in view of Sah teaches the above limitations. Additionally, Ramalingam discloses wherein the purchaser identification information is ascertained from personal contact information provided by the purchaser at a time of purchasing the product (The customer 102 is associated with a payment instrument 302. The association may be part of a user account 116 as shown in FIG. 1. Information about the customer 102 includes a name 304, here, "Adam Jones." The payment instrument 302 includes a number 306 such as a 16 digit credit card number. A portion of the name 308 such as the last name and a portion of the payment instrument number 310 such as the credit card tail may be used to generate a one-way hash 312. The algorithm used to generate the hash 312 may be any 

Regarding Claim 18: Ramalingam in view of Sah teaches the above limitations. Additionally, Ramalingam discloses wherein an electronic device on which the advertisement is displayed is a smartphone (FIG. 1 shows an illustrative architecture 100 in which a customer 102 employs a computing device 104 to access online content such as a webpage 106. The computing device 104 may be any type of computing device such as a desktop computer, notebook computer, tablet computer, mobile phone, personal digital assistant, portable media player, eBook reader, and the like. See at least Column 3, Lines 39-56 and Fig. 5). 

Regarding Claim 19: Ramalingam in view of Sah teaches the above limitations. Additionally, Ramalingam discloses wherein the impression identification information comprises data regarding a time the advertisement was displayed to the user, or a geographic location in which the advertisement was displayed to the user (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer and a timestamp indicating the time when the online impression was made to the customer. See at least Column 10 Line 61 through Column 11 Line 8).

Regarding Claim 20: Ramalingam discloses a computer-implemented method, comprising:
providing, for display to a user, a commerce advertisement on a physical medium for at least one product (FIG. 1 shows an illustrative architecture 100 in which a customer 102 employs a computing device 104 to access online content such as a webpage 106. … The webpage 106 may include an "impression" 108 that advertises or otherwise provides information related to a merchant 110. … The webpage 106, or at least the impression 108, is provided by an impression provider 112 via a network 114 to the computing device 104 used by the customer 102. See at least Column 3, Lines 39-56).
ascertaining impression identification information and user identification information in response to the user viewing the commerce advertisement, and a time when the user passes the physical medium for the commerce advertisement (At 602, a first token is received from impression provider. The first token may be received by a merchant at a computing device of the merchant. The first token may be generated by the impression provider when an online impression related to the merchant is made to the customer. The online impression may be a listing of the merchant's name, description of a product available for purchase at the merchant, or other information related to the merchant. In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. The first token may additionally include a customer identifier for the customer and a timestamp indicating the time when the online impression was made to the customer. See at least Column 10 Line 61 through Column 11 Line 8).
storing the impression identification information and the user identification information in a database, the database being associated with the at least one product (The token 120 may also be stored at the impression provider 112 or another location until requested by the merchant 110. See at least Column 4 Lines 33-35. Also: Tokens received by the clearance system and transaction data from one or more merchants received by the clearance system are available for audit by either an impression provider or by a merchant. See at least Column 11 Line 67 through Column 12 Line 3. Also: The memory 404 contains or is in communicative connection with a token storage 406. The token storage 406 stores tokens received from one or more impression providers. See at least Column 8 Lines 30-
receiving an indication that the at least one product has been purchased by a purchaser at a store (At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. See at least Column 11, Lines 57-59).
identifying purchaser identification information associated with the purchase and received from the purchaser at the store (At 604, a second token including a customer identifier that is derived from a transaction conducted at a physical location of the merchant is computed. The customer identifier derived at the merchant may be based on the name of the customer and/or a payment instrument used by the customer to pay for the transaction. The transaction conducted at the physical location of the merchant may be a transaction in which the customer purchases a product from the merchant with a payment instrument that is also associated with an account of the customer on with the impression provider. See at least Column 11, Lines 9-21. Also: At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. The customer identifier name may be derived by any of the techniques discussed above such as by creating a hash from a combination of the customer's name and a partial credit card number. See at least Column 12, Lines 4-18).
comparing the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser and the user identify a same person (At 706, the impression provider token is matched with the transaction token. The tokens may be matched based on a comparison of a unique customer identifier with the user identifier. See at least Column 12, Lines 4-18).
when a comparison indicates the user identification information and the purchaser identification information identify the same person, then providing an indication that the commerce advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the store (In implementations in which the online impression is presented to the customer 

Ramalingam does not explicitly disclose a geo-tracking information associating the user with a location of a physical medium for the commerce advertisement of the at least one product. 
Sah teaches a geo-tracking information associating the user with a location of a physical medium for the commerce advertisement of the at least one product.  (In the pictured example, the system 100 includes an embedded application 104 (such as a web gadget or a widget) in the form of a portable program module running on a mobile device 110, ad servers 106, and an item search system 108. In general, these components cooperate to permit advertisements or other such displays containing data, to be constructed and displayed to a user at run-time, where the data is targeted to the context of the system 100. See at least [0024] and Fig. 1. Also: an advertising embedded application for display with the container document. The application includes computer code to identify keyword context information of the container document and geographic context information of a client corresponding to the container document, to submit the keyword and geographic context information to a third-party server, and to generate an advertisement using information returned from the third party server. See at least [0011]. Also: Upon receiving the descriptive information (e.g., keywords or topics and location information), the embedded application 104 may submit the received information, a subset of the information, or information relating to the received information. See at least [0045]). 
Ramalingam provides a system which receives impression information and transaction information and matches the information, which differs from the claimed invention by the incorporation of geo-tracking information associated with a location of an advertisement into the impression information. However, Sah demonstrates that the prior art already knew of geo-tracking information which identified a location associated with a user and a display of an advertisement. One of ordinary skill in the art could have trivially incorporated Sah’s location information into the impression token of Ramalingam. Further, one of ordinary skill in the art would have recognized that such an application of Sah would have predictably resulted in a token matching system where the tokens include location information which could be matched. As such, the claimed invention would have been obvious to one of ordinary skill in the . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 8688524 B1) in view of Sah et al. (US 2010/0017289 A1), and further in view of Evankovich et al. (US 2012/0095828 A1).

Regarding Claim 16: Ramalingam in view of Sah teaches the above limitations. Additionally, Ramalingam discloses wherein the product is identified as being associated with the database via a product code of the product (In implementations in which the online impression is presented to the customer together with a product, for example a product displayed on a webpage, an identifier for that product (e.g., a product number) may also be included in the first token. See at least Column 11, Lines 1-5). However, Ramalingam does not explicitly disclose a universal product code. 
Evankovich teaches a universal product code (data containing strong identifiers for all of the products manufactured by the manufacturer. One strong identifier can include the Universal Product Code (UPC) symbol or indicia. A UPC symbol or indicia is generally affixed to a product (or other articles of commerce), and contains two parts: a first part with a pre-assigned number identifying a particular manufacturer and a second part with information identifying a particular type of the manufacturer's products. See at least [0073]). 
Ramalingam and Sah suggests a system which matches impressions to transaction information, where the impressions are associated with a product identifier, which differs from the claimed invention by the substitution of Ramalingam’s generic product identifier with a universal product code which is a term of art referring specifically to the standardized UPC. However, Evankovich demonstrates that UPCs were already known for identifying products. One of ordinary skill in the art could have trivially substituted Ramalingam’s generic product identifier with Evankovich’s universal product code. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would track products associated with impressions according to UPC identifiers. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
The claims include limitations that require the special application of a suitably modified computer machine. 
Claims 1, 14, and 20 do not recite any of the judicial exceptions enumerated in the Revised Guidance. For instance, the claims do not recite … a method of organizing human activity. The FOA contends that the claim limitations under the broadest reasonable interpretation cover methods of organizing human activity but for the recitation of generic computer components. 
The claim limitations include “receiving, in response to the user viewing the advertisement and in accordance with instructions associated with the identification tag, impression information and user identification information for the user, and a geo-tracking information associating the user with a location of a physical medium for the advertisement of the at least one product” (i.e., not a human activity but a transaction performed by a machine). 
The claims provide a specific improvement over prior systems with the feature of “receiving … a geo-tracking information associating the user with a location of the physical medium for the advertisement of the at least one product.” This feature provides the technical practical application of monitoring device identification information. The current disclosure provides a technical solution to this technical problem, namely, a system for recording that a user has viewed such an advertisement. 
Applicant submits that at least the limitations of “receiving … a geo-tracking information associated with the user with a location of a physical medium for the advertisement of the at least one product” is not considered to be well-understood, routine, conventional features. 
Examiner’s Response: Applicant's arguments filed 11 November 2020 have been fully considered but they are not persuasive.
Applicant’s argument appears to be a reference the special purpose computer test of In re Alappat. MPEP 2106 notes that “[t]he programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”
The 2019 PEG does not require that claims “cover” a method of organizing human activity, but rather requires examiners to consider whether the claims set forth or describe a method of organizing human activity. Applicant’s arguments do not address how the present claims plainly describe marketing or advertising activity. 
Applicant’s argument the claims include a limitation beyond human activity, and that therefore the claim does not set forth a human activity are in plain contradiction to the two step analysis of the Mayo/Alice analysis. Further, the identified limitation is largely interpreted as part of the abstract idea. 
One of ordinary skill in the art would not recognize the claimed invention as providing a “technical improvement”. Per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.” The present claims do not reasonably provide a technical explanation of how to implement the feature identified by applicant as providing improvement: “receiving … a geo-tracking information associating the user with a location of the physical medium for the advertisement of the at least one product.” As such, one of ordinary skill in the art would not recognized the claimed invention as providing an improvement. 
The identified limitation is considered part of the abstract idea, and as such its conventionality, or lack thereof, is not relevant to the Mayo/Alice analysis. 

Applicant’s Argument Regarding 102 or 103 Rejections of claims 1-20: The claims, as amended, recites, inter alia, the newly added feature wherein “receiving, in response to the user viewing the advertisement and in accordance with instructions associated with the identification tag, impression identification information and user identification information for the user, and a geo-tracking information associating the user with a location of a physical medium for the advertisement of the at least one product 
Examiner’s Response: Applicant's arguments filed 11 November 2020 have been fully considered but they are rendered moot by the amendment of claims 1, 14, and 20.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Busch (US 2008/0248815 A1) describes a conversion tracking system which users RFID information to inform a mobile device that a user has observed a non-electronic advertisement. 
Tenbrock (US 2013/0035979 A1) describes a system which records a user observing an advertisement display, and correlating that observation to a subsequent purchase. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-02-24